                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA


THE GREEN PET SHOP             )
ENTERPRISES, LLC,              )              CASE NO. 3:20-cv-00018
                               )
            Plaintiff,         )
v.                             )
                               )
COMFORT REVOLUTION,            )
                               )
            Defendant.         )
______________________________ )

                        CONSENT ORDER TO TRANSFER VENUE

       THIS MATTER is before the Court on the parties “Stipulation to Transfer Venue.” (Doc.

No. 9). For the reasons stated in the motion, it is GRANTED.

       The parties to this action, acting through counsel, hereby stipulate and agree that this action

should be transferred from the Western District of North Carolina to the District of New Jersey,

Trenton Division.

       1.     Plaintiff, Green Pet Shop Enterprises, LLC filed this action in the Western District

of North Carolina.

       2.     The Parties agree that the appropriate venue for this action is the District of New

Jersey, Trenton Division.

       IT IS SO ORDERED.

                                        Signed: February 26, 2020




                                                 1
Stipulated as to content and form:

 /s/ Timothy C. Bradley                            /s/ N. Dean Powell, Jr.
 Timothy C. Bradley (NC State Bar No. 41119)       N. Dean Powell, Jr. (NC Bar No. 35511)
 Carlson Gaskey & Olds, P.C.                       Kilpatrick Townsend & Stockton LLP
 400 W. Maple, Suite 350                           1001 West Fourth Street
 Birmingham, Michigan 48009                        Winston-Salem, NC 27101
 (248) 988-8360 (telephone)                        (336) 607-7300 (telephone)
 (248) 988-8363 (facsimile)                        (336) 607-7500 (facsimile)
 tbradley@cgolaw.com                               dpowell@kilpatricktownsend.com

 Attorneys for Green Pet Shop                      Counsel for Defendant Comfort
 Enterprises LLC                                   Revolution, LLC




                                               2
